TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00615-CR


Daniel Darrell Ford, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 3032306, HONORABLE BOB PERKINS, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record was due to be filed on October 1, 2004.  The court reporter
failed to respond to this Court's notice that the reporter's record is overdue.
Appellant is represented by appointed counsel on appeal.  We assume that if there
were any question whether appellant is indigent, the district court would not have appointed counsel.
The district court is instructed to order the preparation of the reporter's record at no
cost to appellant.  The court reporter for the 331st District Court, Ms. Angela Chambers, is ordered
to file the reporter's record no later than December 30, 2004.  See Tex. R. App. P. 37.3(a)(2).  No
further extension of time will be granted.
It is ordered November 30, 2004.

Before Justices Kidd, Patterson and Puryear
Do Not Publish